Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000627
                                                      23-AUG-2012
                                                      11:14 AM
                        NO. SCPW-12-0000627

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                vs.

                   STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
         (CR. NO. 08-1-0869 (S.P.P. 12-1-0011); 1P108-6561)

        ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s
July 10, 2012 petition for a writ of habeas corpus and the papers
in support, the July 19, 2012 amendments to the petition, and the
record, it appears that habeas corpus relief is available to
petitioner in the circuit court pursuant to HRS § 660-3 (1993),
other judicial remedies, including post-conviction relief, are
available in both the district court and the circuit court and
petitioner presents no special reason for invoking the supreme
court’s original jurisdiction. See Oili v. Chang, 57 Haw. 411,
412, 557 P.2d 787, 788 (1976). Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of
habeas corpus is dismissed without prejudice.
          DATED: Honolulu, Hawai#i, August 23, 2012.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack